DETAILED ACTION
This office action is in response to the present application filed on 02/14/2020.
Claims 1-17, and 35-37 are pending of which claims 1, 9 and 35 are independent claims of which claims 18-34 and 38 are canceled.
IDS, filed on 02/18/2020 and 08/07/2020, is considered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-17, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over 20160128028 to Mallik (hereinafter “Mallik”) in view of US. Pub. 20190074936 to Lee (hereinafter “Lee”).


Regarding claim 1: Mallik discloses an information reporting method applied to a terminal, comprising: blind decoding capability information of a terminal (20160128028, see paragraph [0061], during blind decoding every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH) wherein the PDCCH blind decoding capability information indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH within a first unit time, the PDCCH blind decoding capability information of the terminal is dependent on subcarrier spacing and/or OFDM symbol length of the system which the terminal is communicating with and reporting the PDCCH blind decoding capability information to a network device (20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information).

 
However, Mallik does not explicitly teach determining physical downlink control channel (PDCCH) blind decoding of the terminal. However, Lee in the same or similar field of endeavor teaches determining physical downlink control channel (PDCCH) blind decoding of the terminal (20190074936, [0025-0029], for blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and also the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow  to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices  (Lee; [00031]).


Regarding claim 2: Mallik discloses the  method according to claim 1, wherein, after the reporting the PDCCH blind decoding capability information to the network device (20160128028, see paragraph[0061], during blind decoding, every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH), comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, downlink control information (DCI) format information, PDCCH candidate number information(20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information).


However, Mallik does not explicitly teach the method further comprises: receiving configuration information sent by the network device; wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the 20190074936, [0025-0029], for blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data) and PDCCH aggregation level information; and performing PDCCH blind decoding according to the configuration information of PDCCH blind decoding(20190074936, [0025-0029], for blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow  to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices  (Lee; [00031]).

 
Regarding claim 3: Mallik discloses the method according to claim 1, wherein the PDCCH blind decoding capability information further indicates a maximum number of blind decodings that the terminal is capable within the first unit time (20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information.  

Regarding claim 4: Mallik discloses the method according to claim 1, wherein the first unit time comprises at least one of: at least one slot, at least one subframe, and an absolute time unit (20160128028, see paragraph [0058],  a subframe may be the smallest scheduling unit, which may also be referred to as a TTI; a TTI may be shorter than a subframe ).  


Regarding claim 5: Mallik discloses  blind decoding capability information of a terminal

However, Mallik does not explicitly teach the method according to claim 1, wherein the PDCCH blind decoding capability information further indicates a maximum processing  (20190074936, see paragraph [0317, a search space is divided into a common search space and a UE-specific search space (second control information message) , and the common search space(first control information message) is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8]).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).

Regarding claim 6: Mallik discloses the  method according to claim 5, wherein the second unit time comprises at least one of: at least one mini-slot, and at least one OFDM symbol; the PDCCH blind decoding capability information  further indicates a maximum number of blind decoding that the terminal is capable within the second unit 20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information) 


Regarding claim 7: Mallik discloses the method according to claim 1, wherein  the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal (20160128028, see paragraph [0046], by utilizing the second control information message, the PDCCH payload structure is split, and using the split PDCCH payload structure,  a control information may be transmitted more efficiently in systems utilizing relatively short TTIs, and the amount of data transmitted per TTI may be minimized by reusing slow PDCCH information over several TTIs, and as a result of this, over-the-air latency can be lessened given the lowered quantity of data that must be decoded by a UE during each TTI), 


However, Mallik does not explicitly teach wherein the PDCCH blind decoding capability information of the terminal is dependent on the processing delay capability information of the terminal; wherein the processing delay capability information of the terminal and/or, a minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal. However, Lee in the same or similar field of endeavor teaches wherein the PDCCH blind decoding capability information of the terminal is dependent on the processing delay capability information of the terminal; wherein the processing delay capability information of the terminal (20190074936, see paragraph[0376], FIG. 26-28, processing capability information, the UE may transmit actual data by undergoing the delay of minimum 9 ms to maximum 17.5 ms for transmitting uplink data)and/or, a minimum time interval 20190074936, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space (second control information message) , and the common search space(first control information message) is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8]. Note: propagation delay is independent of blind decoding, which may be influenced by the size of CCE).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).


Regarding claim 8: Mallik discloses the method according to claim 7, wherein the time interval comprises at least one of: the number of orthogonal frequency division multiplexing (OFDMs) symbols, the number of mini-slots, the number of slots, and the number of subframes (20160128028, see paragraph [0067], a spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth. For example, K may be equal to 72, 180, 300, 600, 900, or 1200 with a subcarrier spacing of 15 kilohertz (KHz) for a corresponding system bandwidth (with guardband) of 1.4, 3, 5, 10, 15, or 20 megahertz (MHz. Note: 15 KHz is the normal spacing, and 30, 60, etc. KHz can be used for spacing and this affects the number of sTTI in subframe the divide the number of symbols among the determined sTTIs).  


Regarding claim 9. (Original) An information determining method applied to a network device, comprising:  wherein the PDCCH blind decoding capability information indicates (20160128028, see paragraph[0061], during blind decoding, every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH) a maximum processing capability of the terminal to perform blind decoding on the PDCCH within a first unit time, the PDCCH blind decoding capability information of the terminal is dependent on subcarrier spacing and/or OFDM symbol length of the system which the terminal is communicating with; and   determining configuration information of the terminal according to the PDCCH blind decoding capability information reported by the terminal; wherein the configuration information is used to instruct the terminal to perform 20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of DB for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information; 

 
20190074936, see paragraph [0025-0029], a blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).


Regarding claim 10: Mallik discloses the  method according to claim 9, wherein, after the determining the configuration information of the terminal according to the PDCCH 20160128028, see paragraph[0061], every UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI,   may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload are present in a particular TTI, where the fast PDCCH payload give an indication of the content of the slow  PDCCH payload with  information about presence, and size the information in the slow PDCCH), 


However, Mallik does not explicitly teach the method further comprises: sending the configuration information to the terminal; wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding, and the configuration information comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, DCI format information, PDCCH candidate number information, and PDCCH aggregation level information. However, Lee in the same or similar field of endeavor teaches the method further comprises: sending the configuration information to the terminal; wherein the configuration information is used to instruct the terminal to perform PDCCH blind decoding20190074936, [0025-0029], a blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and also  a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data, and the configuration information comprises at least one of: time resource information of PDCCH blind decoding, frequency domain resource information, DCI format information, PDCCH candidate number information, and PDCCH aggregation level information(20190045487, see paragraph[0238], an ECCE is composed of REs in one OFDM symbol, the sPDCCH with the aggregation level (AL) value of L may be transmitted in T OFDM symbol(s) using L ECCEs in each OFDM symbol, the total number of ECCE resources used for the sPDCCH transmission is L*T, and when the ECCE is composed of REs in two OFDM symbols, the sPDCCH is transmitted in the T OFDM symbol(s) using L ECCEs every two OFDM symbols, and the total number of ECCE resources used for the sPDCCH transmission is L*T/2).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).


Regarding claim 11: Mallik discloses the  method according to claim 9, further comprising: sending control information to the terminal on PDCCH candidates on which blind decoding is to be performed by the terminal (20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH the size of the information in the slow PDCCH). 
.  


Regarding claim 12: Mallik discloses the method according to claim 9, wherein the PDCCH blind decoding capability information further indicates a maximum number of blind decodings that the terminal is capable within the first unit time 20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH the size of the information in the slow PDCCH.  

Regarding claim 13: Mallik discloses the method according to claim 9, wherein the first unit time comprises at least one of: at least one slot, at least one subframe, and an absolute time unit (20160128028, see paragraph [0058], a subframe may be the smallest scheduling unit, which may also be referred to as a TTI; a TTI may be shorter than a subframe)).  


Regarding claim 14: Mallik discloses the  method according to claim 9, wherein the PDCCH blind decoding capability information (20160128028, see paragraph[0061], during blind decoding, every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH)further indicates a maximum processing 20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Fast PDCCH is longer than the slow PDCCH and the maximum number of BD for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH the size of the information in the slow PDCCH).  


Regarding claim 15: Mallik discloses the  method according to claim 14, wherein the second unit time comprises at least one of: at least one mini-slot, and at least one OFDM symbol; the PDCCH blind decoding capability information further indicates a maximum number of blind decodings that the terminal is capable within the second unit time (20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of DB for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information.  


Regarding claim 16: Mallik discloses the method according to claim 9, wherein the PDCCH blind decoding capability information of the terminal (20160128028, see paragraph[0061], during blind decoding, every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH) the minimum time interval between a downlink signal reception and the corresponding uplink feedback which are processed by the terminal(20160128028, see paragraph [0046], by utilizing the second control information message, the PDCCH payload structure is split, and using the split PDCCH payload structure,  a control information may be transmitted more efficiently in systems utilizing relatively short TTIs, and the amount of data transmitted per TTI may be minimized by reusing slow PDCCH information over several TTIs, and as a result of this, over-the-air latency can be lessened given the lowered quantity of data that must be decoded by a UE during each TTI).


However, Mallik does not explicitly teach the processing delay capability information of the terminal; wherein the processing delay capability information of the terminal is: the minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal. However, Lee in the same or similar field of endeavor teaches the processing delay capability information of the terminal; wherein the processing delay capability information of the terminal (20190074936, see paragraph[0376], FIG. 26-28, processing capability information, the UE may transmit actual data by undergoing the delay of minimum 9 ms to maximum 17.5 ms for transmitting uplink data) is: the minimum time interval between an uplink scheduling and the corresponding uplink signal transmission which are processed by the terminal(20190074936, see paragraph [0317], a search space is divided into a common search space and a UE-specific search space (second control information message) , and the common search space(first control information message) is a space for searching for a PDCCH having common control information, which includes 16 CCEs with CCE indexes of 0 to 15 and supports a PDCCH having a CCE aggregation level of [4, 8]. Note: propagation delay is independent of blind decoding, which may be influenced by the size of CCE).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting Lee; [00031]).



Regarding claim 17: Mallik discloses the  method according to claim 16, wherein the time interval comprises at least one of: the number of OFDM symbols, the number of mini-slots, the number of slots, and the number of subframes(20160128028, see paragraph[0067], a spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth, for example, K may be equal to 72, 180, 300, 600, 900, or 1200 with a subcarrier spacing of 15 kilohertz (KHz) for a corresponding system bandwidth (with guardband) of 1.4, 3, 5, 10, 15, or 20 megahertz (MHz. Note: 15 KHz is the normal spacing, and 30, 60, etc. KHz can be used for spacing and this affects the number of sTTI in subframe the divide the number of symbols among the determined sTTIs).  .  


18.-34. (Cancelled)  
Regarding claim 35: Mallik discloses a  terminal, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor,) blind decoding capability information of the terminal(20160128028, see paragraph[0061], during blind decoding, every UE may attempt to descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; a two stage approach found in few UEs, with the ability to configure shortened TTI, may reduce blind decode complexity by configuring two PDCCH, a slow PDCCH  and a fast PDCCH payload, which  are present in a particular TTI, where the fast PDCCH payload contains  an indication of the content of the slow  PDCCH payload with  information about presence and size  of the information in the slow PDCCH); wherein the PDCCH blind decoding capability information indicates a maximum processing capability of the terminal to perform blind decoding on the PDCCH within a first unit time, the PDCCH blind decoding capability information of the terminal is related to a subcarrier interval and/or an OFDM symbol length of a system in which the terminal is located; and reporting the PDCCH blind decoding capability information to a network device(20160128028, see paragraph[0061], in a USS, a PDCCH can carry DCI messages associated with multiple users, and each UE  may decode the DCI messages that are intended for it, and there are two approaches of decoding, blind decoding approach and a two stage PDCCH approach; in blind decoding approach:  for example, each UE may be assigned a cell radio network temporary identity (C-RNTI) and CRC bits attached to each DCI may be scrambled based on the C-RNTI; a UE may attempt to decode DCI by performing a process known as a blind decode, during which search spaces are randomly decoded until the DCI is detected; during a blind decode, the UE may attempt descramble all potential DCI messages using its C-RNTI, and perform a CRC check to determine whether the attempt was successful; in a two stage approach: a two-stage PDCCH may reduce blind decode complexity by indicating to a given UE  whether a slow PDCCH payload is present in a particular TTI, and, if so, for a size of the slow PDCCH payload an indication in a fast PDCCH payload may be provided with  information about presence, size, or content of a slow PDCCH payload, and this information may indicate to the UE how it should interpret the slow PDCCH payload, and UE may use the first control information message for common parameters. Note: the maximum number of DB for the first approach depends on DCI content, and for the second approach is known from the fast PDCCH as size of the information).  

However, Mallik does not explicitly teach wherein the processor implements, when executing the program, the steps of determining physical downlink control channel (PDCCH) blind decoding. However, Lee in the same or similar field of endeavor teaches wherein the processor implements, when executing the program, the steps of determining physical downlink control channel (PDCCH) blind decoding(20190074936, [0025-0029], for blind decoding is a decoding that is performed until the target data is found or located, and uses UE specific search space and common search space, for example, a simple DL grant is received through a UE-specific Search Space (USS) of a Physical Downlink Control Channel (PDCCH), and also the simple DL grant is received in a unit of simple Control Channel Elements (CCEs) with CRC and NDI parameters, and a  simple DL grant is received through a Common Search Space (CSS) of a PDCCH, the simple DL grant includes at least one retransmission indicator only that indicates that the retransmission without a DL grant is in relation to a previous of reception of the one or more second DL data).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).



Regarding claim 36: Mallik discloses blind decoding capability information of a terminal. However, Mallik does not explicitly teach a computer readable storage medium, wherein the computer readable storage medium stores thereon a program which implements, when executed by a processor, the steps of the information reporting method according to claim 1. However, Lee in the same or similar field of endeavor teaches a computer readable storage medium, wherein the computer readable storage medium stores thereon a program which implements, when executed by a processor, the steps of the information reporting method according to claim 1 (20190074936, see paragraph [0370], a UE may have an uplink resource allocated from an eNB, the UE may transmit the resource request for newly generated data by using the resource already allocated to it).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication Lee; [00031]).

Regarding claim 37: Mallik discloses blind decoding capability information of a terminal. However, Mallik does not explicitly teach a network device, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, wherein the processor implements, when executing the program, the steps of the information determining method according to claim 9. However, Lee in the same or similar field of endeavor teaches a network device, comprising a processor, a storage, and a program stored on the storage and capable of running on the processor, wherein the processor implements, when executing the program, the steps of the information determining method according to claim 9 (20190074936, see paragraph[0370], a UE may have an uplink resource allocated from an eNB, the UE may transmit the resource request for newly generated data by using the resource already allocated to it).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Lee into Mallik’s system/method because it would allow to use a next-generation mobile communication system.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve acceptance of a very high number of connecting devices and achieve a very low end-to-end latency, and high energy efficiency with next generation devices (Lee; [00031]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/DEBEBE A ASEFA/Examiner, Art Unit 2476